Citation Nr: 1430783	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected residuals of fracture, left big toe, and hammer toes disabilities. 

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of fracture, left big toe, and hammer toes disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1984. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 

In January 2013, the Veteran testified before the undersigned during a Board hearing via videoconference from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  Notably, the Veteran's Virtual VA claims folder contains additional VA treatment records and the report of an August 2013 VA examination report, but none of additional medical records pertain to the Veteran's tinnitus claim.  As such, the Board can proceed with adjudication of the tinnitus claim without prejudice to the Veteran.  

The issues of entitlement to service connection for left foot and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury incurred during his period of service.

2.  During his January 2013 Board videoconference hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to the initial adjudication of the Veteran's claim, VA sent a letter dated in July 2011 that satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.  Also, in each of those letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran was afforded VA audiology examination in July 2011.  In the examination report, the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The Board finds that the findings from the VA examination report and the medical conclusion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran. The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained representation and testified at a personal hearing before the undersigned Veterans Law Judge. Therefore, the duties to notify and assist have been met.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for tinnitus.  He claims that he has current tinnitus that is etiologically related to his noise exposure from artillery fire during his period of service.  At the time of a July 2011 VA audiology examination, the Veteran informed the VA examiner that he had experienced symptoms of constant tinnitus since his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus.  See the July 2011 VA audiology examination.  Element (1), current disability, is satisfied. 

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.

Service treatment records do not indicate that the Veteran complained about or sought treatment for any ear-related problems while in military service.  Notably, the Veteran's January 1984 examination prior to separation shows that that his ears were evaluated as normal and the audiogram results when compared to his initial 1980 results only reveal threshold shifts of +5 decibels at 1000 and 4000 Hz and +10 at 3000 Hz in the right ear and threshold shifts of +5 at 500 Hz and +10 at 1000 and 2000 Hz in the left ear.  However, none of the in-service audiometric results demonstrates VA hearing loss disability.  The report of medical history at the time of the Veteran's separation from service shows he denied ever having any history of ear problems. 

The first evidence of the Veteran's tinnitus comes when he filed his claim for service connection in June 2011.  Notably, there is also no evidence of tinnitus during his period of service or within the one year presumptive period after separation from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Board acknowledges the Veteran's reports that he sustained acoustic trauma from artillery training during his service.  The record reflects that the Veteran was attached to an artillery unit.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that exposure to hazardous noise for veterans with a duty MOS of field artillery as "highly probable."  For these reasons, the Board finds the Veteran was likely exposed to loud and excessive levels of noise during service. According, element (2), with respect to in-service injury has been show. 

The Board will now address whether the evidence of record establishes element (3), a medical link between the Veteran's current tinnitus and his period of service. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was provided with VA audiology examination in July 2011, in which the VA examiner provided a medical opinion against the Veteran's claim that his tinnitus was etiologically related to his period of service.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to his period of service as there was no evidence of significant shift pure-tone thresholds during service and normal hearing was found at his Enlistment and Separation.  Rather, the 2011 VA examiner indicated that the Veteran's tinnitus was likely secondary to his hearing loss.  This medical opinion is considered to be highly probative, as it is based on a thorough review of the Veteran's medical records as well as the Veteran's contentions.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the VA examiners provided a rationale in support of the opinion that tinnitus was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is due to any event or injury in service. 

As to the provisions of 38 C.F.R. § 3.303(b) , discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that to the extent that the Veteran may contend that he has had continued tinnitus since active service, such statements, while competent, are nonetheless not credible.  The Veteran now reports the onset of tinnitus was during his period of service, but at the time of his 1984 Report of Medical History, the Veteran denied having hearing or ear troubles in service.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology in 1984, and he only reported on his 2011 application that his symptoms began during service. 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claim fails on this basis as well. 

In the absence of any persuasive evidence that the Veteran's current tinnitus had an onset during his period of service or is otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Withdrawal of Claim 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeal of the September 2011 rating decision that denied the claim for entitlement to service connection for bilateral hearing loss. Thereafter, in during the January 2013 Board hearing, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that his testimony qualifies as a valid withdrawal of the issue. See 38 C.F.R. § 20.204 (b).

 In view of the Veteran's expressed desires, the Board concludes that further action with regard to the issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.

ORDER

Entitlement to service connection for tinnitus is denied.

The appeal, concerning entitlement to service connection for bilateral hearing loss, is dismissed.


REMAND

The Veteran is seeking service connection for a left foot disorder and a lumbar spine disorder, both to include as secondary to service-connected left big toe and second hammer toe disabilities.  Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran asserts that his left foot disorder and lumbar spine disorder are proximately caused or aggravated by his service-connected left big toe disability.  He believes that because of the severity of his left big toe disability, his gait has been altered, which has caused or aggravated his current left foot and lumbar spine problems.  The Veteran was afforded a July 2011 VA examination.  In the examination report, the VA examiner identified the nature of the Veteran's left foot and lumbar spine disorders, recorded the clinical findings of antalgic gait as well as provided medical opinions on the questions secondary service connection.  The VA examiner concluded that the Veteran's left foot and lumbar spine disorders were not proximately caused or aggravated by his service-connected left big toe disability because the Veteran's current low back problems had an onset with a work-related injury that did not involve his left big toe and the Veteran had mild bilateral pes planus.  However, the VA examiner failed to provide a sufficient rational regarding on why the Veteran's left pes planus and lumbar spine disorder were not aggravated by his antalgic gait associated with his service-connected left big toe disability. 

Notably, during the pendency of this appeal, the Veteran's service-connected big left toe disability worsened, and as a result, he has been awarded service connection for left second digit hammertoe associated with the left big toe disability.  See December 2013 rating decision.  Given the inadequacy of the 2011 VA examination report as well as the Veteran's additional service-connected disability, another VA medical opinion is needed to address whether the Veteran's left foot and lumbar spine disorders are aggravated by his service-connected left big toe and second digit hammertoe. 

In addition, since the Veteran's claims were last adjudicated by the Agency of Original (AOJ) in a July 2012 supplemental statement of the case (SSOC), additional VA treatment records dated through July 2013 as well as the reports of an August 2013 VA foot examination have been associated with the claims folder.  No waiver of initial consideration of this additional evidence has been provided. Notably, the Veteran severity of the left foot and toes were evaluated during the 2013 VA examination report. 

The Veteran has a right to have the additional evidence considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304 (2013); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  A review of the record, including Virtual VA paperless claims processing system, does not reflect that the Veteran has been provided with an SSOC on these matters while the appeal was pending.  In addition, the Veteran has not waived review by the AOJ.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication in the first instance, the Board must return these matters to thecae, for its initial consideration of the evidence.  Thereafter, he must be provided with an SSOC.

Accordingly, the case is REMANDED for the following action:

1. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

2. The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the service connection claims for left foot and lumbar spine disorder, to include claimed as secondary to service-connected left big toe and second digit hammer toe disabilities.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail. 

In the examination report, the examiner should address the question of whether it is at least as likely as not that any currently manifested left foot disorder and lumbar spine disorder is proximately caused or aggravated by service-connected left big toe and second digit hammer toe disabilities.  In doing so, the VA examiner should consider the Veteran's reported history of altered gait as a result of his service-connected disabilities. 

If a service-connected disability aggravates (i.e., permanently worsens) the left foot and lumbar spine disorders, the examiner should identify the percentage of disability which is attributable to the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

3. Then readjudicate the Veteran's service connection claims, with application of all appropriate laws and regulations and consideration of the additional information since the July 2012 SSOC.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


